In an action pursuant to Public Health Law § 2801-c for an injunction prohibiting the defendant hospital from refusing staff surgical privileges to the plaintiff podiatrist, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Berman, J.), dated March 25, 1983, which, after a nonjury trial, dismissed his complaint.
Judgment affirmed, with costs.
Contrary to the plaintiff’s assertion, the stated grounds for denying his application for staff surgical privileges were reasonably related to the institutional concerns set forth in Public Health Law § 2801-b (see, Fried v Straussman, 41 NY2d 376, 383). As such, the rejection of his application did not constitute an improper practice on the part of the hospital. The plaintiff additionally failed to establish economic necessity and the hospital’s monopoly power, insofar as he has full staff privileges at two other area hospitals (see, Matter of Moss v Albany Med. Center Hosp., 61 AD2d 545, 547). We have reviewed the plaintiff’s remaining contentions and find them to be without merit. Mollen, P. J., Lawrence, Kunzeman and Kooper, JJ., concur.